Citation Nr: 0945232	
Decision Date: 11/30/09    Archive Date: 12/04/09

DOCKET NO.  06-21 569A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, 
Maryland


THE ISSUE

Whether the character of the appellant's service is a bar to 
eligibility for Department of Veterans Affairs (VA) benefits.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. B. Cryan, Counsel

INTRODUCTION

The appellant served on active duty from April 1966 to August 
1969.  The appellant's DD Form 214 indicates that he was 
discharged from service under conditions other than 
honorable.

This case is before the Board of Veterans' Appeals (Board) on 
appeal from a July 2004 administrative decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Baltimore, Maryland, that determined the appellant's 
discharge to be Under Conditions Other Than Honorable.  

The appellant testified at a personal hearing before a 
Decision Review Officer (DRO) at the RO in June 2004.  A 
transcript of his testimony is associated with the claims 
file.  

The appellant also appeared for a personal hearing before the 
undersigned sitting in Washington, DC in October 2009, and a 
transcript of that testimony is associated with the claims 
file.


FINDINGS OF FACT

1.  The appellant was charged with a violation of the Uniform 
Code of Military Justice (UCMJ), Article 86 for being absent 
without leave (AWOL) from October 15, 1968 to January 1969; 
he pleaded guilty to the charge and was sentenced to two 
months of confinement with hard labor.

2.  The appellant was AWOL again from March 19, 1969 through 
April 19, 1969 and from April 20, 1969 to August 7, 1969, for 
periods totaling 139 days and 110 days respectively.

3.  The appellant was charged with a violation of Article 
111, of the UCMJ, operating a vehicle in a reckless manner, 
by seeing how close to a fellow soldier he could drive his 
forklift.

4.  The appellant's DD Form 214 shows the character of his 
discharge as Under Conditions Other Than Honorable.

5.  The appellant was not insane during any part of his 
military service and there is no compelling circumstance that 
would serve as a basis for concluding a bar to benefits 
should not be imposed.


CONCLUSION OF LAW

The character of the appellant's service constitutes a bar to 
VA benefits.  38 U.S.C.A. §§ 101(2), 5107, 5303 (West 2002 & 
Supp. 2009); 38 C.F.R. §§ 3.1, 3.12 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The term veteran means a person who served in the active 
military, naval, or air service and who was discharged or 
released under conditions other than dishonorable.  38 C.F.R. 
§ 3.1(d).  If the former service member did not die in 
service, pension, compensation, or dependency and indemnity 
compensation is not payable unless the period of service on 
which the claim was based was terminated by a discharge or 
release under conditions other than dishonorable.  38 
U.S.C.A. § 101(2); 38 C.F.R. § 3.12.  A discharge under 
honorable conditions is binding on the VA as to the character 
of discharge.  38 C.F.R. § 3.12(a).  Benefits are not payable 
where the claimant was discharged or released by reason of 
the sentence of a general court-martial.  38 C.F.R. § 
3.12(c)(2); 38 U.S.C.A. § 5303.

However, a discharge or release from service under specified 
conditions is a bar to the payment of benefits unless it is 
found that the person was insane at the time of committing 
the offense causing such discharge or release.  38 C.F.R. § 
3.12(b).  Benefits are not payable where the claimant was 
discharged or released by reason of the sentence of a general 
court-martial.  38 C.F.R. § 3.12(c)(2).  

A person discharged under conditions other than honorable on 
the basis of an absence without official leave period of at 
least 180 continuous days is barred from receipt of VA 
benefits unless such person demonstrates to the satisfaction 
of the Secretary that there are compelling circumstances to 
warrant such prolonged unauthorized absence.  38 U.S.C.A. § 
5303(a); 38 C.F.R. § 3.12(c)(6).

An "other than honorable" discharge is not necessarily 
tantamount to a "dishonorable" discharge; however, a 
discharge or release for certain offenses is considered to 
have been issued under dishonorable conditions.  

A discharge or release from service for one of the following 
reasons is considered to have been issued under dishonorable 
conditions: (1) acceptance of undesirable discharge in lieu 
of trial by general court-martial; (2) mutiny or spying; (3) 
offense involving moral turpitude (this includes, generally, 
conviction of a felony); (4) willful and persistent 
misconduct; and (5) homosexual acts involving aggravating 
circumstances and other factors affecting the performance of 
duty.  38 C.F.R. § 3.12(d).  

A discharge because of a minor offense will not, however, be 
considered willful and persistent misconduct if service was 
otherwise honest, faithful and meritorious.  38 C.F.R. § 
3.12(d)(4).  

A discharge or release from service under one of the 
conditions specified in 38 C.F.R. § 3.12 is a bar to the 
payment of benefits unless it is found that the person was 
insane at the time of committing the offense.  38 C.F.R. § 
3.12(b).  For example, a discharge or release by reason of 
the sentence of a general court-martial requires a finding of 
insanity, or a decision of a board of correction of records 
established under 10 U.S.C. 1552 to establish basic 
eligibility to receive VA benefits.  See 38 C.F.R. 
§ 3.12(c)(6).

According to 38 C.F.R. § 3.354(a), definition of insanity, an 
insane person is one who, while not mentally defective or 
constitutionally psychopathic, except when a psychosis has 
been engrafted upon such basic condition, exhibits, due to 
disease, a more or less prolonged deviation from his normal 
method of behavior; or who interferes with the peace of 
society; or who has so departed (become antisocial) from the 
accepted standards of the community to which by birth and 
education he belongs as to lack the adaptability to make 
further adjustment to the social customs of the community in 
which he resides.  

38 C.F.R. § 3.354(b) provides when a rating agency is 
concerned with determining whether an appellant was insane at 
the time he committed an offense leading to his court-
martial, discharge or resignation (38 U.S.C. § 5303(b)), it 
will base its decision on all the evidence procurable 
relating to the period involved, and apply the definition in 
paragraph (a) of this section.  See also VAOPGCPREC 20-97 
(General Counsel noted that the term insanity was more or 
less synonymous with "psychosis").  See also Zang v. Brown, 8 
Vet. App. 246, 254 (1995) (finding that insanity must be due 
to a "disease" or that that a claimant "did not know or 
understand the nature or consequences of his act or that what 
he was doing was wrong").  

In the present case, the appellant's DD 214 reflects that he 
was given discharge Under Conditions Other Than Honorable.  
The reason and authority for separation was noted to be 
excessive AWOL, and an Article 15.  

The appellant contends that the character of his discharge 
from service should not be a bar to the award of VA benefits.  
Specifically, he asserts that the character of his discharge 
should be upgraded to Under Honorable Conditions.  The 
appellant contends that he was told that he should never have 
been given an Article 15, and that his discharge was a 
general discharge.

He also asserts that he began suffering form posttraumatic 
stress disorder (PTSD) during service, and that is precisely 
why he spent so much time AWOL.  In support of his claim, he 
submitted an October 2005 VA psychiatric report which notes a 
current diagnosis of PTSD, based on the Veteran's reports of 
in-service stressors.  While this report may serve to 
establish a current diagnosis of PTSD, and may explain the 
origin of the Veteran's psychiatric condition, it does not 
suggest that the Veteran is insane.  

In the July 2004 administrative decision, the RO correctly 
points out that there is no evidence of record showing that 
the claimant was unable to distinguish right from wrong.  The 
administrative decision noted that the appellant was 
discharged with an Under Conditions Other Than Honorable 
Discharge; however, the claimant was deemed entitled to 
health care under 38 C.F.R. § 3.360 for any disability 
determined to be service-connected.

The applicable law in this case is clear.  The appellant was 
given a discharge Under Conditions Other Than Honorable for 
the period from April 1966 to August 1969.  
Therefore, benefits are not payable.  38 C.F.R. § 3.12(c)(2); 
38 U.S.C.A. § 5303.

The Board has considered whether the notice and development 
provisions of law are applicable to this claim.  38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 
2009).  Because the appellant has been determined not to be a 
veteran as a matter of law for compensation purposes and is 
thus found to be barred from VA benefits by reason of the 
character of his discharge, the notice provisions do not 
apply in this case.  Dela Cruz v. Principi, 15 Vet. App. 143 
(2001); VAOPGCPREC 5-2004 (June 2004), 69 Fed. Reg. 59989 
(2004) (VA is not required to provide notice of the 
information and evidence necessary to substantiate a claim 
where that claim cannot be substantiated because there is no 
legal basis for the claim or because undisputed facts render 
the claimant ineligible for the claimed benefit).  
Accordingly, there is no prejudice toward the appellant in 
proceeding with the adjudication of his claim.


ORDER

The character of the appellant's service is a bar to 
entitlement to VA benefits.


____________________________________________
L. M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


